— Determination of respondent Department of Housing Preservation and Development of the City of New York dated July 5, 1990, which granted a Certificate of Eviction, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [William J. Davis, J.], entered November 7,1990) is dismissed, without costs.
The apartment in dispute, subject to Mitchell-Lama — Private Housing Finance Law article II regulations, was leased to William Ames alone from 1981-1989. Although petitioner moved into the apartment in 1985, he never submitted income certification forms, which would have caused adjustment of the rent. Upon landlord’s petition for a Certificate of Eviction alleging Ames’ vacatur and an illegal sublet or assignment, tenant of record Ames defaulted. Petitioner contends the determination must be annulled due to the absence of personal knowledge as to the occupancy history of the apartment by landlord’s witnesses at the administrative hearing. We find, however, the administrative determination has a rational basis in light of Ames’ default, petitioner’s failure to answer *160questions concerning whether Ames resided in the apartment and when he vacated, hearsay evidence that Ames had in fact vacated, and the absence of any right of succession to the apartment on petitioner’s part under applicable administrative rules and regulations (Matter of D’Ornellas v Ortiz, 119 AD2d 459, 461; Matter of 125 Bar Corp. v State Liq. Auth., 24 NY2d 174, 178). Concur — Rosenberger, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.